Citation Nr: 0422499	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for keratoconus of the 
right eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to July 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

When this case was previously before the Board in June 2003, 
it was remanded for further development.  In addition, in 
February 2003, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The veteran's lumbosacral strain is manifested by slight 
limitation of motion without muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in a 
standing position.

3.  The veteran's keratoconus of the right eye is manifested 
by impaired visual acuity without active pathology; the 
veteran has normal visual acuity in the left eye.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2003). 

2.  The criteria for a rating in excess of 30 percent for 
keratoconus of the right eye have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.7, 4.84a, 
Diagnostic Codes 6035, 6078 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Prior to the filing of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in her possession that pertains to the claim.  

The record reflects that through a letter dated in February 
2002, prior to the adjudication of the veteran's claims for 
increase, the RO informed the veteran of the evidence and 
information necessary to substantiate her claims, the 
information required of her to enable VA to obtain evidence 
in support of her claims, the assistance that VA would 
provide to obtain evidence and information in support of her 
claims, and the evidence that she should submit if she did 
not desire VA to obtain such evidence on her behalf.  
Although VA did not specifically inform the veteran that she 
should submit any pertinent evidence in her possession, it 
did inform her of the evidence that would be pertinent and 
that she should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

In a February 2000 rating decision, the RO granted service 
connection for lumbosacral strain and keratoconus of the 
right eye.  The RO assigned a 30 percent rating for 
keratoconus of the right eye based upon the veteran's medical 
need for a contact lens for the right eye.  In addition to 
noting a recommendation for a contact lens for the veteran's 
right eye, a May 1999 VA examination revealed that the 
veteran's visual acuity of the right eye was 20/200.  


In December 2001 the veteran filed the instant claim for 
increased ratings for both her service-connected lumbosacral 
strain and keratoconus of the right eye.

VA progress notes show that the veteran complained of back 
discomfort in April 2001.  In September 2001, she complained 
of back pain and migraine headaches coming from the neck, 
head and eyes.  The assessment was back sprain/muscle pull 
and possible cervical degenerative disc disease/degenerative 
joint disease causing headaches.  

VA progress notes from December 2001 note that a contact lens 
was recommended for the veteran's right eye.  A January 2002 
progress note indicates that the veteran had not tried the 
contact lens.  A May 2002 progress report states that the 
veteran was to be fitted for a contact lens at Duke 
University.  A June 2002 report from Duke University medical 
center is illegible.

An April 2002 discharge summary from Southeastern Regional 
Medical Center notes that the veteran was seen for back pain.  
Naprosyn was prescribed.  

A June 2002 VA examination report notes that entering visual 
acuities without correction were 20/200 for the right eye and 
20/20 -3 for the left eye.  Manifest refraction for the right 
eye was -1.00 -2.00 x 075, yielding a best-corrected visual 
acuity of 20/100.  The right cornea had mild central thinning 
but no pathology was evident.  All other anterior segment 
findings were nominal for each eye.  The posterior pole of 
each fundus was clear and normal.  The cup/disk ratio of each 
optic nerve was 0.25/0.25.  Keratometer readings for the 
right eye were 46.00 axis 24 and 60.50 axis 114.  The 
assessment was keratoconus, right eye, visual impairment of 
the right eye secondary to keratoconus and myopia of the 
right eye.

The veteran was also afforded a VA examination to determine 
the degree of severity of her lumbosacral strain in June 
2002.  She reported that she was taking no medicines 
regularly for her back.  The veteran also stated that she has 
occasional spasms of the mid-portions of the back; the last 
episode of spasms was two weeks prior to the examination and 
it lasted approximately one and one-half weeks.  The veteran 
further stated that she rarely misses work because of her 
back but during the last episode, she missed about two days.  
Range of motion of the lumbosacral thoracic spine was 95 
degrees forward flexion, backward extension of 35 degrees, 
lateral flexion right and left of 40 degrees, and rotation 
right and left of 35 degrees.  The diagnoses were history of 
mid-back strain and lumbosacral strain.

A February 2003 VA progress note indicates that the veteran 
was seen for back pain.  The note also states that a rib 
corset and walking cane were prescribed.

An August 2003 VA progress note indicates the veteran's 
complaints of back pain.

The report of a March 2004 VA examination of the veteran's 
back notes that she complained of having intermittent but 
daily pain in the upper area of the lumbar spine.  She stated 
that she especially has trouble when she is working on a 
computer, lifting, stretching and twisting.  She reported 
taking Motrin and Naprosyn and that she has a corset type of 
back brace.  The veteran reported no flare-ups in the past 
year but she said she has had flare-ups in the past.  
Although she said she lost five days of work in the past 
year, she said that it was usually for reasons other than her 
back.  During flare-ups, the veteran said she just has more 
pain; she has no limitation of activity due to flare-ups.  
She reported no limitation in walking ability due to her 
back, but indicated that she had used a cane two times in the 
previous six months because of problems with her knees.  

Upon physical examination, there was slight tenderness to 
palpation paravertebrally on the right side of the upper 
lumbar area.  There was no tenderness over either the 
sacroiliac or the sciatic notch area.  There was mild S-
shaped scoliosis of the thoracic spine with convexity to the 
left at the T7 lower spine, which was very mild.  The veteran 
could bend backward 30 degrees, but complained of minimal 
pulling in the lumbar area while doing so.  Laterally she 
could bend 30 degrees with no significant pain.  She could 
bend forward to 70 degrees without pain; beyond that, the 
veteran experienced pain to 90 degrees.  She could heel and 
toe walk with no significant pain.  Motor examination of the 
lower extremities showed normal strength against gravity and 
against resistance at the thigh, calf and lower leg muscles, 
as well as the foot muscles.  Extensor hallucis longus power 
was normal bilaterally.  Repetitive motion of the back did 
not cause any increased pain or restriction of motion.

A March 2004 VA eye examination report notes that the veteran 
had tried but had been unable to wear a contact lens in her 
right eye; she reported using no eye treatment at the time of 
examination.  The left eye visual acuity was 20/20 
uncorrected.  The veteran experienced blurred vision in the 
right eye.  On physical examination, visual acuity without 
correction in the right eye was count fingers at six feet.  
The best correctable reading vision in the right eye at 10 
inches was 20/200.  Keratometry readings showed that right 
eye K is 48.00 and 58.00 at axis 105, showing a 10 diopter 
cylinder.  The Meires were oval and distorted.  Confrontation 
fields were normal and motility showed no significant 
horizontal or vertical deviation.  Lenses were vitreous 
clear.  VA ratio was 3:1 and cusp/disk ratio was 0.0 in both 
eyes.  Maculae were normal with sharp foveal reflexes.  
Peripheral retina with binocular indirect showed no evidence 
of breaks or detachments.  The diagnoses were keratoconus, 
right eye, profound visual loss of the right eye and 
hypertensive retinopathy.  

An April 2004 memo from physician who performed the March 
2004 VA eye examination indicates that the veteran did not 
complain of eye pain during the examination.  The examiner 
stated that the only symptom the veteran complained of was 
blurred vision, which the examiner stated was caused by the 
keratoconus of the right eye.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Lumbosacral Strain

The veteran's service-connected low back disability is 
currently evaluated under Diagnostic Code 5295, which 
provides a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present, if there is also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The VA and private treatment records show that the veteran 
was seen on a few occasions with complaints of back pain or 
back discomfort, but they do not note the presence of muscle 
spasm or otherwise provide information supporting a higher 
evaluation under any applicable diagnostic code.  

At the VA examinations in June 2002 and March 2004 there was 
no evidence of muscle spasm, loss of lateral spine motion, 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending, or abnormal mobility on 
forced motion.  Moreover, the reported ranges of lumbar 
motions do not more nearly approximate the criteria for a 20 
percent rating than those for a 10 percent rating under the 
former or current criteria.  Although the veteran reportedly 
experienced some slight pain on the forward bending part of 
the range of motion testing, the examiner did not provide an 
assessment of the degree of severity of the pain and did not 
identify any objective evidence of pain.  The examiner did 
not identify any other functional impairment, such as 
functional impairment due to weakness or incoordination or 
increased functional impairment during flare ups or on 
repeated use.  In fact, the March 2004 examination report 
states that the veteran has no limitation of activity due to 
flare-ups and no increased pain or restriction of motion upon 
repetitive movement of her back.  In sum, the reports of 
these examinations provide no basis for concluding that the 
veteran's low back disability is more than 10 percent 
disabling under the former or current criteria for evaluating 
lumbosacral strain or limitation of motion.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation, but has found none.  The Board 
specifically notes that the veteran does not have 
intervertebral disc syndrome so the criteria for evaluating 
intervertebral disc syndrome are not for application.

Keratoconus

Keratoconus is to be evaluated on impairment of corrected 
visual acuity using contact lenses.  Note: When contact 
lenses are medically required for keratoconus, either 
unilateral or bilateral, the minimum rating will be 30 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6035 (2003).

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).

Where corrected visual acuity in one eye is 20/40 or better 
and there is blindness with light perception only in the 
other eye, a 30 percent rating is assigned.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6070.

A 40 percent evaluation is authorized for anatomical loss of 
one eye with corrected visual acuity of 20/40 or better in 
the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6070.

The veteran has normal visual acuity in her left eye and she 
is already in receipt of the maximum evaluation of 30 percent 
for impairment of visual acuity in one eye.  The Board has 
considered whether there is any other schedular basis for 
assigning a higher evaluation but notes that the disability 
is not productive of pain or any other symptoms of functional 
impairment that would warrant a higher rating under any other 
potentially applicable diagnostic code.  In sum, there is no 
schedular basis for assigning a higher evaluation for her 
right eye disability.

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (2003).  The record reflects that the veteran has 
not required hospitalization for either disability and that 
the manifestations of both disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 30 percent for 
keratoconus of the right eye is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



